Chief Justice Gabbert
specially concurring:
Were it not for the ruling of this court in the case of Johnson v. New York Life Insurance Company, 56 Colo. 178, 138 Pac. 414, L. R. A. 1916A, 868,1 would dissent on the ground that the interest of Mrs. Muller was a mere expectancjr, and that the control of the insured over the policy, he having reserved the right to change the beneficiary, was as absolute and complete as though he had been the beneficiary himself, or the policy had been payable to his estate, subject to the one limitation, that a change of beneficiary on the face of the policy could only be made in the manner therein provided. The Johnson case as well as the one at bar, fail to distinguish between a policy where a beneficiary is named, without power of substitution, and one where the insured retains the right to change the beneficiary. In the first the beneficiary has a vested interest which cannot be divested without his consent, while in the second the interest of the beneficiary is conditional, and subject tó be divested without his knowledge or consent by the terms of the contract naming him as such which authorizes the insured to assign the policy. In other words, this is a condition of the contract and his right is therefore subject to it. And *253so it follows, that where the insured assigns policy of that character to a third party, the interest of the beneficiary is divested.
Decided July 3, A. D. 1916.
Behearing denied December 4th, A. D. 1916.
In this jurisdiction the rule is otherwise as declared in the Johnson casé, which cannot be distinguished from the one at bar. However, the rule in that case worked a great injustice, and the result is the same in the case under consideration, whereas the rule to the effect that an assignment of the policy, where the insured reserves the right to change the beneficiary divests the latter of all interest, which is sustained by abundant authority, would have meted out exact justice in both cases.
The writer is authorized to state that Mr. Justice Teller concurs in the views above expressed.